995 F.2d 306
301 U.S.App.D.C. 406
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Taalib-Din Abdul UQDAH, et al., Appellants,v.DISTRICT OF COLUMBIA BOARD OF COSMETOLOGY, et al.
No. 92-7022.
United States Court of Appeals, District of Columbia Circuit.
April 30, 1993.

Before:  EDWARDS, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellants' suggestion of mootness and motion to vacate, it is


2
ORDERED that the motion to vacate the district court judgment and opinion entered on February 21, 1992, be granted.   It is


3
FURTHER ORDERED that the case be remanded to the district court with instructions to dismiss the complaint as moot.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).


4
The Clerk is directed to issue a certified copy of this order to the district court in lieu of formal mandate.